DETAILED ACTION
This office action is in response to the amendment filed on 05/20/2021. Claims 1 and 12 are amended and claims 4 and 17 are cancelled. Claims 1-3, 5-16 and 18-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: The instant invention is related to optical lens, an imaging module, an imaging device and a vehicle camera.
Prior art: 
Lins (US 2016/0252709) 
Bito (US 2011/0063479) 
Tang (US 2017/0090157)
	The closest prior art Lin, paragraph 8 discloses The sixth lens element with refractive power has an image-side surface being concave in a paraxial region thereof, wherein the image-side surface of the sixth lens element has at least one convex shape in an off-axis region thereof, and an object-side surface and the image-side surface of the sixth lens element are both aspheric.
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “wherein the optical lens meets the expression: IH/Ѳ< 0.15; -2-Appl. No. 16/858,586Attorney Docket No. ZQ-1US0021 Office Action Responsewhere Ѳ represents half field of view of the optical lens, and IH represents an image height when the half field of view is Ѳ”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-3, 5-16 and 18-22 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481